                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                   4:10CR3129
                                          )
             v.                           )
                                          )
STELLA M. LEVEA,                          )        MEMORANDUM AND ORDER
                                          )
                    Defendant.            )
                                          )


       Stella M. Levea, who is 60 years-of-age, seeks relief under certain provisions of
the First Step Act as they pertain to older prisoners. Apparently in the alternative, the
defendant argues that (1) she is entitled to home detention under the provisions of 34
U.S.C. § 60541(g) as promulgated by the First Step Act or (2) a reduction of her sentence
under the compassionate release provisions of 18 U.S.C. § 3582(c)(1)(A) as amended by
the First Step Act. I appointed the Federal Public Defender to represent Levea and gave
each side the opportunity to brief the matter. The government submitted an excellent
brief detailing the several reasons why Levea is not entitled to relief. (Filing no. 167.)
The Assistant Federal Defender in response had “nothing to add” and moved to
withdraw. (Filing no. 169.) Because the government is correct, and I adopt the
government’s reasoning as my own,

       IT IS ORDERED that (1) Levea’s motion (filing no. 164) is denied; (2) the
Federal Public Defender’s motion to withdraw (filing no. 169 part 2) is granted; and the
Clerk shall mail a copy of this document to Stella M. Levea.

      DATED this 22nd day of April, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
